Citation Nr: 1526069	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-32 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as due to the service-connected cervical strain with spondylosis and concussive syndrome.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbosacral injury, to include as due to the service-connected cervical strain with spondylosis.

3.  Entitlement to an initial compensable rating for minor concussive syndrome.

4.  Entitlement to a disability rating in excess of 20 percent for cervical strain with spondylosis. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran   


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to June 1980.  This appeal comes before the Board of Veterans' Appeals (Board) from May 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The record before the Board consists of a paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Moreover, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  

The Veteran contends that manifestations of both her service-connected minor concussive syndrome and her cervical strain with spondylosis have increased in severity since the most recent VA examinations in August 2012 and July 2011. 
Specifically, during her October 2013 hearing the Veteran testified that she had increased cervical pain and stiffness occurring on a weekly basis.  With respect to her minor concussive syndrome, she reported in a March 2015 statement that she had increased speech problems, as well as difficulty with her short term memory.  The Veteran should be provided a new VA examination to ascertain the current nature and severity of her service-connected disabilities, cervical strain with spondylosis and minor concussive syndrome. 

The Veteran asserted that she received treatment for her migraine headaches and lumbosacral spine injury.  Thereafter, the Veteran submitted several Authorization and Consent to Release Information to the Department of Veterans Affairs forms, indicating that she received treatment from S.L.S. at Childers Outpatient Clinic, S.L. and D.L. at Health Source Chiropractic and Progressive Wellness Center, G.B., M.D., Life Chiropractic, and Path to Wellness, all of whom were located in Tulsa, Oklahoma.  Such records have not been obtained and associated with the record.  Thus, on remand, attempts should be made to obtain and associate with the record all private treatment records identified by the Veteran.  38 C.F.R. § 3.159 (c)(1) (2014).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence relevant to her claims.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  Regardless of her response, the RO must attempt to obtain the Veteran's private treatment records from 
(1) Childers Outpatient Clinic; (2) Health Source Chiropractic and Progressive Wellness Center; (3) G.B., M.D.; (4) Life Chiropractic; and (5) Path to Wellness, all of whom were located in Tulsa Oklahoma, from separation from service to the present.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine the current severity of her service-connected minor concussive syndrome disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

The examiner must fully address all potential facets of the Veteran's minor concussive syndrome disability, including: memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; and neurobehavioral, cognitive, communication, consciousness, psychiatric, or mental effects; memory problems; headaches; stuttering; sleep impairment; and any pain-related conditions. 

The examiner must also assess the Veteran's physical impairments related to her minor concussive syndrome disability, to include motor and sensory dysfunction, including pain of the extremities and face, visual impairment, hearing loss and tinnitus, loss of sense of smell and taste, seizures, gait, coordination, and balance problems, speech and other communication difficulties, neurogenic bladder, neurogenic bowel, cranial nerve dysfunctions, autonomic nerve dysfunctions, and endocrine dysfunctions.

Upon completing the above examination, the examiner must consider the current severity of each of the Veteran's disabilities found to be related to her minor concussive syndrome disability.  All symptoms related to each problem should be described in detail.
  
A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine the current severity of all manifestations of her service-connected cervical spine disability, to include any neurological manifestations.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must provide all information required for rating purposes, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with specific reference to the nerve(s) affected. The examiner must provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

5.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled and to cooperate in the development of her claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




